Title: From Thomas Jefferson to George Hay, 20 August 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Monticello Aug. 20.
                            
                        
                        I recieved yesterday your favor of the 11th. an error of the post office had occasioned the delay. before an
                            impartial jury Burr’s conduct would convict himself were not one word of testimony to be offered against him. but to what
                            a state will our law be reduced by party feelings in those who administer it? why do not Blannerhasset, Dayton &c
                            demand private & comfortable lodgings? in a country where an equal application of law to every condition of man is
                            fundamental, how could it be denied to them? how can it ever be denied to the most degraded malefactor?   the inclosed
                            letter of James Morrison covering a copy of one from Alston to Blannerhasset, came to hand yesterday. I inclose them
                            because it is proper all these papers should be in one deposit, & because you should know the case & all it’s
                            bearings, that you may understand whatever turns up in the cause. whether the opinion of the letter writer is sound, may
                            be doubted. for however these & other circumstances which have come to us may induce us to believe that the bouncing
                            letter he published, & the insolent one he wrote to me, were intended as blinds, yet they are not sufficient for legal
                            conviction. Blannerhasset & his wife could possibly tell us enough. I commiserate the sufferings you have to go through
                            in such a season, and salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    